Citation Nr: 0008309	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  93-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
seizure disorder.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from February 1943 to November 
1944.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded by the Board in April 1996, 
January 1997, and June 1999.  The details of those actions 
will be delineated below as pertinent to the case now before 
the Board.

Nonservice-connected pension benefits have been in effect for 
some time.

In June 1999 the Board denied entitlement to an evaluation in 
excess of 50 percent for anxiety reaction, deferred 
adjudication of the claim of entitlement to a TDIU, 
determined that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
a seizure disorder, and remanded the case to the RO for 
further development and adjudicative actions.  

In September 1999 the RO denied entitlement to service 
connection for a seizure disorder, and affirmed the denial of 
entitlement to a TDIU.

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1. The claim of entitlement to service connection for a 
chronic acquired seizure disorder is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  Service connection has been granted for anxiety reaction, 
evaluated as 50 percent disabling.

3.  The veteran's service-connected anxiety reaction, when 
evaluated in association with his educational attainment and 
occupational experience, is not so disabling as to preclude 
all kinds of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic acquired seizure disorder is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a chronic acquired seizure disorder.

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  And while it need not be conclusive, it must be 
"possible".  See Kandik v. Brown, 9 Vet. App. 434, 439 
(1996).  A claimant may submit some supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996).  Further discussion of these 
exceptions are found with regard to "inherently 
incredibility" in Samuels v. West, 11 Vet. App. 433 (1998); 
or when "outside the scope of competence", in Jones v. West, 
12 Vet. App. 383 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Service connection may be established for disability incurred 
in or aggravated by active military service  38 U.S.C.A. § 
1110 (West 1991).  

If not shown during service, service connection may be 
granted for organic disease of the nervous system (seizures) 
if shown disabling to a compensable degree during the first 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 71 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

"Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute 
"competent medical evidence" satisfying Grottveit v. 
Brown, 5 Vet. App. 91 (1993) requirement.  Such 
evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (as to determination of well groundedness) and 
Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material 
evidence for the purposes of reopening a claim), 
because a medical professional is not competent to 
opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional."


The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).  

Satisfactory lay or other evidence of an injury or disease 
incurred in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of incurrence or 
aggravation. 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); see 
Godwin v. Derwinski, 1 Vet. App. 419, 426 (1991).  

In Caluza, op., cit., the Court has described what is 
"satisfactory evidence" as relates to 38 U.S.C.A. § 1154(b), 
i.e., "satisfactory lay or other evidence". "Satisfactory 
evidence" has been interpreted in different contexts to mean 
everything from evidence which convinces "beyond a reasonable 
doubt" or "to a reasonable certainty".  

In Zarycki v. Brown, 6 Vet. App. 91, 100 (1993), the Court 
indicated a middle path when it seemed to equate 
"satisfactory" evidence, in the context of section 1154(b), 
38 C.F.R. § 3.304(f), and VA's Adjudication and Procedure 
Manual, M21-1, with "credible" evidence, i.e., if the Board 
determines that lay testimony is satisfactory, e.g., 
credible.  However, such a definition must not be applied in 
a way that would deprive section 1154(b) of effect, 
specifically that the claimant's lay evidence prevails unless 
it is rebutted by "clear and convincing evidence to the 
contrary".  In that context, clear and convincing evidence is 
a higher evidentiary standard than the preponderance-of-the-
evidence standard imputed by the benefit-of-the-doubt rule, 
because the evidence must be in equipoise before the benefit 
of the doubt applies. See Olson, supra.  

"When 'interpreting a statute, the Court will not look merely 
to a particular clause in which general words may be used, 
but will take in connection with it the whole statute'".  
Kokoszka v. Belford, 417 U.S. 642, 650 (1974) (quoting other 
cases).  

Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing numerous cases and examples). 
The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 415 S.E.2d 891, 
895 (W. Va. 1992).  In determining whether documents 
submitted by a veteran are "satisfactory" evidence under 
section 1154(b), a VA adjudicator may properly consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the veteran. 

The Court, however, in several cases [including Caluza at 
507], has not held that invocation of section 1154(b) 
automatically results in an award of service connection.  It 
does not absolve a claimant from submitting a well-grounded 
claim for service connection.  Although section 1154(b) 
relaxes the evidentiary requirement as to the evidence needed 
to render a claim well grounded, that section deals only with 
the occurrence of an event, i.e., "whether a particular 
disease or injury was incurred or aggravated in service -- 
that is, what happened then -- not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required."  See also 
Robinette v. Brown, op. cit. (layperson's account of what 
physician told him did not constitute "medical" evidence in 
context of determination of well-groundedness because 
"medical" nature of such evidence was too attenuated and 
unreliable).

Of course, the Secretary is not required to accept every bald 
assertion made by a veteran as to service incurrence or 
aggravation of a disability.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (the Board was not required to accept the 
uncorroborated statements of the veteran regarding service 
connection).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

VA has fulfilled its obligation under section 5103(a) to 
inform the veteran of the reasons his claim had been denied.  
In that regard, the veteran in this case has not put VA on 
notice of the existence or availability of other specific or 
pertinent evidence.

Preliminary Matter

In the decision rendered by the Board in June 1999, it was 
held that new and material evidence has been presented under 
38 C.F.R. § 3.156(a) and the case was reopened. 

The Board further held that based upon all the evidence and 
presuming its credibility, the claim (as reopened) was well 
grounded pursuant to 38 U.S.C. § 5107(a); and accordingly, 
the case was remanded pursuant to the duty to assist.  The RO 
continued the prior denial, and the case has now been 
returned to the Board for further consideration.

In these unique circumstances, and in order to afford the 
veteran the benefit of all due consideration of his claim 
under all applicable regulations, utilizing all pertinent 
evidence, and since the Board held in the 1999 decision that 
the claim was well grounded, the Board will thus more 
carefully scrutinize the case on all the substantive merits 
at this time.  The veteran is clearly best benefited by this 
manner of handling his case.  




Factual Background

The veteran's original service records show that his entrance 
examination was conducted in Houston, Texas in February 1943; 
no pertinent defects were noted thereon.  He was seen for 
various unrelated complaints at Fort Rucker, AL in March, 
April and May 1943; was sent to Camp Shelby, MS for 18 days; 
and then was at Camp Forrest, TN where he was seen for 
various ailments from mid-December 1943 until October 1944; 
after that he was given his separation examination at Fort 
Sam Houston, TX in November 1944.  

The veteran was discharged based on failure to meet induction 
standards for anxiety which was said to have existed prior to 
service.  [Service connection was thereafter granted for that 
disability]

Extensive service clinical records are in the file, most of 
which are in their original form.  They fully encompass the 
time reflected above from February 1943 to November 1944.  
These records have been in the claims folder since virtually 
at or immediately after the time of the veteran's separation 
from service and reflected the totality of his file at the 
time they were transmitted.  

There is nothing in the file from National Personnel Records 
Center (NPRC) or any other official or unofficial records' 
depository to reflect that any of the veteran's service 
records have been lost including as a result of a fire.

On no occasion, including at the time of the veteran's 
separation examination, was there reference to his having 
experienced an inservice jeep or any other sort of vehicular 
accident; of his having been hospitalized for head injury or 
having ever been unconscious; or having experienced a head 
injury or any seizure disorder, nor were residuals of such 
shown on examination.

On an enlisted record/summary discharge document, a War 
Department, Adjutant General's Office (AGO) Form 55, dated in 
November 1944, it was noted that the veteran had had 
participated in no battles, engagements, skirmishes or 
expeditions; had won no decorations, service medals or 
citations; and had received "no" wounds in service. 

An AGO Form 100, dated in November 1944, showed that in 
service he had undergone basic training for 4 months, 
rifleman training for 2 months and duty officer III for 10 
months, all as a Private.  His military occupation specialty 
was shown as rifleman which included field stripping, oiling 
and assembling rifle, carbine, rocket launcher and grenade 
rifles; and noting that he had done some guard duty.

On a VA Form 526, filed in May 1948, the veteran made no 
reference to his having been involved in an accident in 
service, having injured his head, having been unconscious or 
having experienced seizures in or since service.

On VA examination in October 1948, the veteran reported only 
that he had been seen by a private physician for stomach 
complaints.  On a comprehensive examination including 
psychiatric evaluation, there was no history given, or 
complaints or findings of head injury or seizures.  In fact, 
on the psychiatric evaluation, the veteran specifically 
denied that he had any head injuries or convulsions.

A rating action in November 1948 specifically noted that the 
veteran had had "no combat".

On the veteran's claim for compensation, a VA Form 21-526, 
filed in August 1967, he again made no reference to having 
been in an accident in service, having injured his head in 
service, or to having had seizures in or since service.


A statement from EIJ, M.D., dated in September 1967, refers 
to her treatment of the veteran from December 1966 to January 
1967 for bronchitis and gastritis; there was no reference to 
his having injured himself including his head in service or 
having seizures in or since service.

On VA examination in October 1967, the veteran stated that he 
had worked as a nursing assistant at a VA facility since 
1951.  He made no reference to having hurt his head in 
service or having been unconscious, or having had seizures in 
or since service, and there were no such findings noted 
historically or any residuals clinically shown on examination 
including by a neuropsychiatrist.

On a VA Form 21-4138 filed in March 1970, the veteran stated 
that he was having seizures and dizzy spells for which he had 
been receiving private care.  He alleged that he had been 
treated for them while in service and since.  

VA outpatient records were later received showing care 
commencing for unrelated complaints in October 1967.  The 
first entry relating to seizures was made in September 1969, 
when it was noted that the veteran had started having mild 
seizures about two months earlier.  The notation was further 
to the effect that the veteran's wife had told him he had a 
seizure in his sleep several nights before; that he had never 
completely lost consciousness until about 3 weeks before; and 
that since then, he thought he had had three more seizures.  
He was taking Dilantin as prescribed his private physician.  

A report is of record from an electrocardiogram (EEG) which 
was undertaken in September 1969.  It was noted that the 
veteran had given a history of seizures over "several 
months".  His history was described as "vague" but it was 
felt that he may have had grand mal seizures.  There was a 
notation that "no history of trauma".  "? Convulsive 
disorder" was the clinical impression.  No epileptogenic 
dysfunction was shown.  He had some diffuse dysrhythmia of 
mild to moderate degree which was felt to be possibly due to 
medication effects.  The EEG was said to be essentially 
negative.

On an outpatient notation in October 1969, the veteran said 
that his first seizure had occurred in "1942" in service; 
that he had had another mild seizure the "second week after 
his discharge from service".

A statement and clinical reports were received from EIJ, 
M.D., dated in October 1969 and early 1970.  These records 
were all contemporaneous to the incidents and care referenced 
therein.  Dr. J indicated that she had seen the veteran on 
September 12, 1969 complaining of severe headaches, posterior 
neck pain, low back pain and generalized soreness after 
having been involved in an automobile accident on September 
8, 1969.  He had been seen at a private facility and 
discharged after some improvement.  

Dr. J reported that then on October 3, 1969, the veteran was 
said to have developed a generalized clonic seizure.  He had 
been seen at a private facility where an EEG was done which 
was reportedly somewhat equivocal but probably normal.  
Dilantin was started.  

The veteran gave a history of having had two such incidents 
since the September 1969 auto accident.  Neurological 
examination and skull X-rays were reportedly normal.  Since 
the hospitalization, Dr. J said that the veteran had 
continued to be seen with some symptoms and was continuing to 
take mediation.  The pertinent diagnosis was "convulsive 
seizures precipitated by automobile accident on September 8, 
1969".  

A private hospital report primarily for care of other 
symptoms, from September 1970, showed that the veteran had 
had a seizure with flashing of lights and loss of 
consciousness for a few minutes.  He had had seizures of this 
nature previously and was on medications.  There was some 
improvement during hospitalization.  The pertinent diagnosis 
was grand mal epilepsy.

Service connection was first denied by the RO for a seizure 
disorder in April 1970.  The Board upheld that decision in 
May 1971.

On VA examination in September 1972, the veteran initially 
stated that he had been hospitalized at a private facility in 
September 1969 after an auto accident, and had been treated 
since then by EIJ, M.D., for epilepsy.  He stated that since 
the auto accident on September 8, 1969, he had had headaches, 
dizziness, convulsions (generalized), neck and low back pain.

Later in the examination, the veteran alternatively reported 
that he had first had seizures in "1944 and then they 
subsided and came less frequent for the next ten years.  
Having only one or two a week, but for the past 15 years, it 
has happened about two times a week".  Dr. J's reports of 
having first seen the veteran after the auto accident in 
September 1969 with seizures were noted.  

The veteran had last worked gainfully in March 1970 as a 
nursing assistant for VA, and he said that he had been 
terminated due to his anxiety and seizures.  Diagnoses were 
anxiety neurosis and grand mal epilepsy.

Documentation was received indicating that the veteran had 
retired on disability from his position as a VA nursing 
assistant due to grand mal epilepsy, chronic cervical and 
lumbosacral myofascitis and anxiety reaction in 1971.

DA submitted an affidavit in 1978 to the effect that having 
known the veteran for 10 years, it could be certified that he 
had had changes in his condition and was now dependent on 
others.

On VA examination in 1978, the veteran gave a history of 
seizures as well as other problems.  He stated that he had 
had care from May 1971 to present.

Several updated contemporaneous clinical reports and 
statements were received from EIJ, M.D., including one dated 
in 1978 to the effect that in the 1970's, the veteran had had 
several incidents such as when he had had a dolly run over 
his foot, etc.  She recalled that he had been attended by her 
since 

3/17/70, with history of having had 
generalized seizures controlled with 
Dilantin and Phenobarbital.  His last 
seizure at that time was about April 
1975.  He denied recent abuse of alcohol.  

He had had an auto accident 3/19/70 had 
seizures and complained of low back pain.  
He was continued on prescriptions of 
Dilantin 100 mg. T.I.D. and Phenobarbital 
gr1/2 T.I.D.  Diagnosis (included ) 1.  
Cerebral malacia with seizures since 
1970.

An update from Dr. J in February 1983 was to the effect that 
the veteran had last been seen by her in 1981 with occasional 
seizures (2-3 times per year).  She had continued his 
prescriptions of Dilantin and Phenobarbital for his diagnosed 
cerebral seizures.

VA outpatient reports are in the file from the 1990's.  The 
veteran was seen for numerous complaints including what he 
said was a 45 year history of seizures.  One such entry 
stated that the veteran reported that he had been stationed 
in the Philippines in World War II and his jeep rolled over, 
after which he had lost consciousness for a day, and since 
which he had had seizures.  It was felt that in addition to 
his ongoing anxiety, he also might have organic dementia, 
possible residual schizophrenia (as he had auditory and 
visual hallucinations) and paranoid delusions.  He was not 
then actively psychotic however.  Another outpatient entry 
dated in July 1990 was to the effect that he had had seizures 
since 1969.

On VA examination in late 1990, the veteran reported that he 
had been seen by Dr. J for grand mal seizures and anxiety 
from 1970 to present.  He described having some nightmares 
involving a first sergeant who appeared to him in his dreams 
which he said was because the sergeant had confronted him 
about a jeep accident in which he had been involved.  

On the psychiatric evaluation, the veteran went into 
considerable detail about the alleged jeep accident.  
Specifically, he said that he had been driving at the time; 
that a friend was with him at the time of the accident and 
had been killed.  He reported that he had been on patrol in 
the Philippines when a mine blew up.  

In describing the incident, the veteran had tears in his eyes 
when he reported that he had about broken his arm trying to 
pull his friend from under the jeep at the time.  After 
trying to help his friend, he said he had lost consciousness.  
The veteran indicated that at some point about 10 years 
earlier he had been told that some of his service records had 
been lost in a fire.  

However, the veteran further indicated that he had been 
assigned to a paratrooper reconnaissance unit in the 
Philippines when the jeep accident occurred.  He said that 
currently he sometimes feels guilty because of his friend's 
death.  He was no longer able to work because of his 
disabilities.  Axis I diagnoses included anxiety disorder and 
organic mental disorder, with an Axis III diagnosis of 
seizure disorder.  

Further VA neurological testing was undertaken to determine 
the nature of any organicity.  The examiner diagnosed 
generalized tonic-clonic seizure disorder, currently under 
fair control with Dilantin only, which were said to be 
"secondary to injury sustained in a 1944 blast injury".  

It was also noted that the veteran had a history of dementia 
and organic brain syndrome with some stigmata of 
Parkinsonian, for which he had not before been fully 
evaluated.  Other reports of the psychological portion of the 
1990 VA examination showed that he had had a myocardial 
infarction several years before with a triple bypass surgery.  
He also had a history of hallucinations of about 7 years 
duration. 

It was reiterated that he claimed to have had a psychomotor 
seizure disorder as a result of a motor vehicle accident 
experienced while he was in the Philippines in World War II.  
He was also said to suffer anxiety since his "combat".



Additional statements have been received from DA to the 
effect that she has know the veteran for many years and he 
had changed since service. 

On a VA Form 21-4138 dated in January 1991, the veteran 
reported that he had been on maneuvers in the Philippines 
when he was in the jeep accident, and that there had been two 
witnesses to it.  He did not provide statements from these 
witnesses.  He reported that he had been hospitalized in 
"1943" after the accident for two days, and had then been 
sent to Camp Forest, TN.

On VA outpatient visit in January 1991, the veteran reported 
that he had had a head injury in 1948 since which he had been 
taking multiple medications.  he continued to have seizures 
as well as other symptoms.

On VA examination in August 1992, the veteran reported that 
he had performed only odd jobs since service.  He stated that 
he had been injured in a jeep crash while he was in Alabama.

Another statement was received in handwriting similar to 
those letters signed by DA to the effect that the veteran 
(who is noted in one place to be her husband, although the 
letter is seemingly signed by the veteran himself) had 
changed since service; that he had been in a jeep accident in 
"Dotan", Alabama at which time his driver had been killed; he 
was then sent to Camp Forest, TN, and his company commander 
told him and his doctor that he was not able to go overseas.

A statement is of record, dated in May 1993, on VA memorandum 
paper, from a physician who signed as JHO, M.D., as follows:  
" (The veteran's) epilepsy dates to and was caused during his 
military service in 1942.  He should be service connected for 
his seizure disorder".  There was no indication that the 
veteran's records had been reviewed or upon what other bases 
such an opinion was provided.

In a remand in April 1996, in pertinent part, the Board asked 
that Dr. O be contacted and explain and clarify the 
evidentiary basis for which, and how he arrived at the 
conclusions elicited in the above statement.  [Subsequent 
multiple follow-ups and clarifications via various sections 
of the VA facility were to the effect that Dr. O had been 
then assigned to the neurology service for a brief period in 
1995 as a resident in training.  However, he is no longer 
there on a regular basis, only working when required, and as 
late as January 1999, not scheduled to do so, and had been 
unable to complete the remand request].  

On VA examination in June 1996, the examiner took the 
veteran's history of having experienced a head injury in 
service when his jeep turned over while he was in Alabama in 
1942; that he lost consciousness and awakened to find himself 
in a hospital; and that soon thereafter, he had his first 
seizure, which he had continued to date, notwithstanding 
medications throughout.

The VA examiner reviewed the claims file and noted that there 
was no evidence of head injury in service or a seizure 
disorder; that there was no sign of a seizure disorder or a 
history of jeep or other accident and/or head injury on VA 
examination in 1948; and in fact, the records first 
documented a seizure disorder in 1969 at the time of a minor 
auto accident after which a private physician, Dr. J, had 
identified a history of seizures.  

The VA examiner also noted that while it was recognized that 
the veteran demonstrated a generalized tonic clonic seizure 
disorder, partially controlled, and had alleged inservice 
head trauma, that there was no confirmation on a computerized 
axial tomography (CT) scan in 1991 of post-traumatic changes; 
and that while it was possible that the current seizures were 
the result of head trauma, the examiner was unable to confirm 
such by the clinical evidence of record other than by the 
veteran's history.  The veteran was also noted to have some 
signs of distal sensory polyneuropathy in part possibly due 
to the extended use of Dilantin.


Another VA physician examined the veteran in September 1996.  
It was noted that the veteran gave a history of having 
injured his head in a jeep accident after which he was taken 
to hospital in Alabama; this was alleged to have occurred in 
1942 or 1943, after which he developed his first of ongoing 
seizures which he described in a somewhat vague way.  The 
examiner noted that although the veteran reported that 
seizures had continued, in the past six months he had had 
none.  The examiner also noted that EEG's had all been normal 
and a CT scan showed only mild atrophy without evidence of 
trauma.  It was noted that VA examination in 1948 was without 
evidence of such symptoms, and that the first sign of 
seizures was in 1969, when it was unclear whether they were 
representative of a true seizure disorder or a pseudoseizure.  

It was noted that he had experienced a motor vehicle accident 
in 1969, after which a history of seizures was elicited.  The 
examiner noted that while the veteran stated that he had had 
seizures in service, that his clinical records only confirmed 
the presence of psychogenic gastrointestinal symptoms without 
mention of seizure activity.  On examination, the veteran was 
claiming that he had been discharged from service due to his 
seizures, which the examiner noted was not confirmed by the 
record.  

The examiner noted that the veteran seemed to have possible 
simple partial seizures with secondary generalization.  It 
was felt that this was consistent with his significant 
history of an anxiety disorder and the possibility of 
pseudoseizures should be considered.  Specifically, the 
examiner opined that it was best considered that he had an 
idiopathic seizure disorder which was not related to head 
trauma.  

It was further felt that the head trauma alleged to have 
taken place in 1969 was probably insufficient, in and of 
itself, to cause the necessary trauma for the seizures; that 
nothing in the file supported that he had had trauma to the 
head in service; and that the current clinical findings 
(i.e., CT scan) did not show traumatic residuals so as to 
have caused seizures.  The examiner opined that to determine 
whether they were or were not real seizures would require 
further testing.

A VA physician examined the veteran in February 1997.  At 
that time, it was noted that although the claims file was not 
available for the examination, that "(the veteran's) medical 
records document his history of seizures beginning in the 
Service following the head injury".  The examiner noted that 
the veteran had reported that he worked for "U.S. Public 
Health Service (USPHS) for some 25 years" after service and 
recalled only having a few seizures while on the job.  The 
examiner noted that the veteran had not had a seizure in some 
months, having become more infrequent in recent years; and 
that various test procedures such as EEG's and CT scans had 
not revealed any focal abnormality.  It was also noted that 
the veteran had developed some distal sensory polyneuropathy 
over the past year of undetermined cause, possibly due to 
extended use of Dilantin.

The VA examiner at the time of the February 1997 evaluation 
was asked to review his findings and provide an addendum as 
to the basis for his opinions.  This review was undertaken by 
the VA examiner in December 1997.  

At that time, the examiner noted that the claims file had not 
been available to him at the time of the assessment.  The 
physician further noted that there was a 

marked discrepancy in the veteran's 
history and what is documented in his C-
files.  His records clearly do not show 
any evidence of a seizure disorder while 
on active duty.  The veteran was having 
symptoms of neurosis with cardiac and 
gastrointestinal symptoms.  

The veteran reported that he had had 
seizures prior to being sent to Camp 
Forest, Tennessee, and that he was not 
transferred overseas, with the rest of 
the his troops because of his seizure 
disorder.  On the contrary, documentation 
from his service at Camp Forest clearly 
does not indicate a history of seizures, 
rather that he was having symptoms 
related to anxiety neurosis. 

The first documentation of his seizures 
occurred on September of 1969.  There are 
conflicting notes only as so far as 
whether he had seizures two months prior 
to that documentation or whether the 
seizures only occurred following his 
motor vehicle accident on September 8, 
1969.  

Since then, this veteran has repeatedly 
given claims, beginning in 1970 as well 
as to the VA Neurology Outpatient Clinics 
and subsequent Compensation and Pension 
examiners that his seizures began during 
his active duty service  After reviewing 
his C-files, there is no substantiation 
to this claim. 

A statement was received from MPS, M.D., dated in August 
1998, to the effect that the veteran was scheduled to undergo 
aortocoronary bypass in September, after which his recovery 
would be about two months during which time he could not 
travel including to VA for examination.

In the Board decision of June 1999, it was specifically held 
that on review of the evidence of record before and after the 
May 1971 Board decision included [Dr. O's] May 1995 opinion 
which constituted new and material evidence.  It was noted 
that this opinion stated that the veteran's epilepsy dated 
from and was caused during his military service in 1942, and 
that the veteran should be service connected for his seizure 
disorder.  And that while attempts to contact the physician 
who expressed this opinion to obtain an explanation had not 
been successful, nonetheless, the opinion was new evidence, 
in that it contained information not considered in the May 
1971 Board decision.  In addition, this evidence was held to 
be material because it purported to show that the veteran's 
current seizure disorder originated during active service.  
Therefore, as this evidence was both new and material, the 
veteran's claim for service connection for a seizure disorder 
was reopened.  




The Board further held that since medical evidence confirmed 
that the veteran currently had a seizure disorder; that a 
1995 VA medical opinion purported to show both that the 
veteran had a seizure disorder during service; and that his 
current seizure disorder was related to service.  
Accordingly, under pertinent regulatory guidelines, the 
veteran's claim was held to be well grounded.  The case was 
remanded by the Board for the RO to address the claim on a de 
novo basis, and to afford the veteran the opportunity to add 
any evidence that he might feel was appropriate.

The RO has since reviewed the case; the veteran has indicated 
(in a VA Form 21-4138 dated in September 1999) that he had 
nothing further to add other than to assert that Dr. J's 
dates are incorrect.

Analysis

In essence, for a claim to be well grounded, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, op. cit. 

In this case, for reasons which were carefully delineated in 
the most recent of several Board decisions, and specifically, 
based upon the evidence of record at the time of the most 
recent Board decision, the Board found the evidentiary record 
sufficient for the purpose only of well grounding the claim, 
and not for the purpose of deciding the claim on the merits 
which is the purpose of the present determination.  The case 
was remanded to the RO for de novo review of the record 
because a decision by the Board at that time might be 
prejudicial to the veteran's interests.  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-19 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness. Hence the Board 
remanded the case to the RO for de novo review.

This said, the Board would note that what may have been well-
grounded in that context, may or may not be well-grounded in 
the overall final context of this claim.  To render such a 
conclusion, however, requires that the Board herein more 
fully and substantively assess the evidence at hand as it 
relates to these criteria.  In this regard, the Board has 
outlined the evidence of record above somewhat more 
extensively than might be usually required so that it may be 
most appropriately considered portion by pertinent portion. 

The essence of the veteran's argument is that he was in a 
jeep accident in service wherein he hurt his head, was 
rendered unconscious, and thereafter, in service and since, 
he has experienced seizures for which he seeks service 
connection.

The first factual hurdle which must be addressed is whether 
the veteran hurt his head in service as a result of a jeep 
accident and this resulted in seizures.  It is clear that 
service records show no such injury or anything vaguely 
approximating such.  Accordingly, the evidence upon which 
this must be determined is indirect rather than direct.  

Under certain circumstances, the collateral evidence may well 
be as strong as that actually identified in service records.  
However, in this case, as they relate to the circumstances of 
such an accident, a review of the aforementioned histories 
will clearly show that the story provided by the veteran has 
dramatically and substantially changed throughout the years.  

What is clear, however, is that the veteran was not, as he 
argued on occasion, ever in combat, nor did he serve in the 
Philippines.  As a result, the peculiar exceptions to 38 
U.S.C.A. § 1154 as they relate to the necessity for taking at 
face value his assertions in that regard are entirely 
eliminated. 

He has alternatively argued that he was in a jeep accident in 
Alabama.  This appears unlikely although it is not entirely 
inconceivable.  What is, however, incredible, is that the 
jeep accident as alleged was so severe that anyone died 
therein, whether it was the veteran's driver or his 
passenger.  And furthermore, and much more important herein, 
there is nothing to substantiate that as a result of some 
injury received by the veteran at that time, he had head 
trauma, let alone such a trauma that he developed seizures, 
and in fact exhibited them in service.  

To the contrary, the evidence within service records is 
rather complete, and original records have been in the file 
from the beginning.  There is no mention whatsoever of head 
injury or any evidence of seizures at any time during the 
veteran's service from February 1943 to November 1944.  

[Parenthetically, it is noted that many of the dates given by 
the veteran over the years as to when the jeep accident 
occurred were not at a time when he was even in the service].  
The lack of such reference is important in the overall 
historical context as may relate to whatever the veteran 
experienced in service having had alleged chronic residuals 
thereafter.  On the other hand, there is not an absence of 
evidence but rather that the evidence shows that the veteran 
was in fact then having symptoms related to anxiety reaction. 




The first documentation of the veteran's having actual 
seizures occurred in September of 1969.  As noted by recent 
medical evaluators, there are conflicting notes only as so 
far as whether he had seizures two months prior to that 
documentation or whether the seizures only occurred following 
his motor vehicle accident on September 8, 1969, which would 
at the most generous, date the seizures to no earlier than 
July 1969 at earliest, many years after service.  

In any event, it is noteworthy that once again, there is no 
absence of records in the interim period from 1943 to 1969, 
but there are in fact numerous clinical records in the file, 
including VA examinations, etc., which show no history or 
complaints or head trauma and/or seizures.  Until the early 
1970's, the veteran was in fact a VA nursing assistant (never 
having apparently worked for USPHS as was historically stated 
on a recent examination), and at no time was a seizure 
disorder identified prior to the Fall of 1969.

Whether or not the veteran was involved in some sort of 
vehicular accident in service, the more important issue is 
whether this, even if stipulated for arguments sake, in fact 
caused him to have a seizure disorder.  

It is true that since 1969, the veteran has consistently 
argued that his seizures began during his active duty 
service.  Nonetheless, there is virtually no collateral 
evidence to support that other than that which was 
promulgated as a result of the veteran's own allegations and 
repeated historical assertions.  The Board is mandated to 
assess the relative credibility of the veteran's statements 
and finds them totally wanting in substantive merit.

Moreover, any collateral evidence includes private and VA 
physicians who were drawing conclusions long after the fact, 
and based solely on the veteran's history.  The 
contemporaneous evidence, namely as provided by Dr. J, is in 
concert with the fact of seizures starting in 1969, without 
any noted association with service.  

Other than the veteran's own recent assertions, there is 
nothing which serves to discredit the essential credibility 
of those contemporaneous records and assessments by the 
veteran's treating physician, Dr. J.  They are also 
consistent with the objective clinical data prior thereto, 
extending from service until Dr. J started treating the 
veteran, well prior to any 1969 accident and earliest seizure 
development. 

As cited above, the Court has repeatedly and unequivocally 
held that VA is not constrained from dismissing evidence 
including medical opinions when the fundamental basis 
therefor, including data given by the veteran, is inaccurate.  
That is quite clearly the case herein. 

In essence, the medical opinions (i.e., with regard the 
veteran's seizures having a relationship to any injury in 
service) are only as good as the information on which they 
were based.  In this case, since the veteran's assertions of 
inservice injury and concomitant seizures are totally lacking 
in credibility, the opinions based thereon are equally 
without substantive merit.  This is consistent with the 
overall conclusions drawn by other recent VA medical 
reviewers.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

Accordingly, brought down to the most simple common 
denominator: absent credible evidence of seizures in service; 
and absent a credible nexus between service (and/or service-
connected disorder) and current seizures, the veteran's claim 
for service connection for a chronic seizure disorder is not 
well grounded.  

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a seizure disorder.





The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for a seizure disorder, the 
doctrine of reasonable doubt has no application to his case.


TDIU

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.   38 C.F.R. § 4.16(a).


VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his/her education and occupational 
experience by reason of his/her service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

However, a total rating based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disability(ies). 38 C.F.R. § 
4.16(b).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).

If the appropriate rating under the pertinent diagnostic code 
of the rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19. 

Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a).




In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment. The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran. 38 C.F.R. § 4.15. 

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. § 4.16(a); Van Hoose, at 363. 


If total industrial impairment has not been shown, VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

As noted above, in numerous Court cases it has been held that 
the Board is required to assess credibility in all pertinent 
aspects of a case.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background and Analysis

As a preliminary matter, the Board notes that the veteran's 
claim for a TDIU is, in essence, a claim for increased rating 
which, in general, is well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992). 

The Board is satisfied that all relevant facts have been 
properly developed and that there is no further duty to 
assist with respect to the claim.  The claim for individual 
unemployability, in general, is not inextricably intertwined 
with an increased rating claim as an individual 
unemployability claim does not necessarily require a specific 
disability rating for consideration.  Vettese v. Brown, 7 
Vet. App. 31 (1994).  

In this case, however, it is noted that the issue of rating 
the veteran's sole service-connected disability, his anxiety 
reaction, was fully and finally addressed in the 1999 Board 
decision on this same appeal.

Now, in the specific issue at hand, the question is (a) 
whether the veteran is unemployable; and (b) is his service-
connected disability responsible therefor.  

From the time of his separation from service until the 
present, the veteran has worked in a limited fashion.  He 
worked for awhile for VA, apparently from about 1951 until 
1971, when documentation was received indicating that the 
veteran had retired on disability from his position as a 
nursing assistant due to grand mal epilepsy, chronic cervical 
and lumbosacral myofascitis and anxiety reaction. 

Although it is not entirely certain what he has done in the 
interim since 1971, it is fairly certain that he has not 
worked on a full time basis for some time.

However, of those disabilities for which his employment was 
terminated in 1971, only a portion thereof was due to 
service-connected anxiety reaction.

The question, however, is not why the veteran's work ceased 
in 1971, but whether he is or is not able to currently work, 
at any other than marginal work; and if not, to what this is 
attributable.  

In that regard, the Board will stipulate that in all 
probability, the veteran cannot work at present.  

On file is an income-net worth and employment statement dated 
in September 1972.  The veteran reported that he had not 
worked since March 1970.  He reported that he was retired and 
under a doctor's care.  He indicated he had completed two 
years of college.





In a June 1995 application for increased compensation based 
on individual unemployability the veteran reported that he 
had last worked in May 1971.  He reported occupational 
experience in building supply.  He reported having taken 
advanced study in group therapy.  In VA examination reports 
on file the veteran reports having worked in shipyards and as 
a nursing assistant.  He reported having worked as a nursing 
assistant for twenty years with the United States Public 
Health Service, and to be in receipt of a retirement benefit 
related to such service.

To that end, his anxiety reaction, which is now rated as 50 
percent disabling, is undoubtedly in part responsible.  This 
was discussed at great length in the Board decision which 
confirmed the 50 percent rating assigned therefor in June 
1999, and need not be fully repeated herein.  In summary, the 
Board then noted that the veteran's anxiety reaction is 
reflected in sleep and memory problems and irritability.  

The veteran's Global Assessment of Functioning (GAF) score on 
last VA examination was 60 which is reflective of generally 
moderate symptoms with problems concentrating and 
restlessness.  As also noted in the 1999 Board decision, the 
veteran would not thus be precluded for work, for instance, 
which required little interaction with the public.  He 
clearly has less than severe social or industrial impairment.  
He does not manifest such significant judgmental deficiencies 
or thinking problems as to be unable to interact with others 
whether in a social or industrial setting.  

It is noted that the veteran's nonservice-connected 
disabilities are of singularly measurable impact, 
particularly the nonservice-connected seizure disorder as 
well as multiple orthopedic problems in addition to serious 
heart problems for which he has repeatedly undergone surgery.  
As the Board noted earlier, he has been awarded a permanent 
and total disability rating for nonservice-connected pension 
purposes.  


The disabilities accounting for that rating are coronary 
artery disease, status post coronary artery bypass graft and 
myocardial infarction, evaluated as 60 percent disabling; a 
seizure disorder, evaluated as 60 percent disabling; anxiety 
reaction, evaluated as 50 percent disabling; dementia, 
evaluated as 30 percent disabling; and cervical and 
lumbosacral myofascitis, evaluated as 10 percent disabling.  
The combined schedular evaluation is 100 percent for 
nonservice-connected pension purposes.

So while there is sound and ample basis for finding that the 
veteran is in fact unemployable, it is not shown that his 
service-connected disability is alone responsible for that 
fact.

The veteran has a single service-connected disability ratable 
at 50 percent disabling.  According to the applicable laws 
and regulations, he does not fulfill objective statutory 
requirements for a total rating under 38 C.F.R. §§ 3.340, 
4.16(a).  

Moreover, upon review of the record, the Board also finds 
that there is no other substantial evidence supporting a 
total disability rating for compensation purposes based on 
individual unemployability on a subjective premise as his 
anxiety does not individually render him unable to work as 
contemplated by these statutes.   

As noted earlier, the veteran has a varied occupational 
background and two years of college.  The Board's evaluation 
of his educational attainment and occupational experience 
does not permit the Board to conclude that his service-
connected anxiety reaction has rendered him unable to obtain 
all kinds of substantially gainful employment.

Accordingly, the Board concludes that the record does not 
support a TDIU with application of all pertinent governing 
criteria.   See U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).



ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
seizure disorder; the appeal is denied.  

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

